Case 2:18-cv-OO414 Document 5 Filed in TXSD on 11/13/18 Page 1 of 2

 

UN[TED STATES DISTRICT COURT SOUTHERN DlSTRlCT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

 

 

 

Division COl’pUS Chl‘iS'fi Case Number 221B-CV~OO414

 

Sandpiper Condominium Counci| of Co-Owners, |nc.

 

'V€!"S HS

 

Lexington |nsurance Company

 

 

Lawyer’s Name
Firm
Street
City & Zip Code
Telephone & Email
Licensed: State & Number
Federal Bar & Number

Wayne R. Glaubinger

lvlound Cotton Wo||an & Greengrass

One New Yorl< Plaza

New Yorl<, NY 10004

(212) 804-4262, JDennis@l\/loundcotton.com
New Yorl< (1933696)

SDNY (JWGO454)

 

 

Name ot` party applicant seeks to

l_exington lnsurance Company

 

appear for:

 

 

l-Ias applicant been sanctioned by any bar association or court? Yes No \/

On a separate sheet for each sanction, please supply the Jr`ul| particulars

 

‘\\._

\5 -\

 

Dated¢ 11/1 21201 8 Sig“ed:

 

 

 

\
The state bar reports that the applicant’s status is: See attached Cel'fifica‘te Of gOOd Standing

 

Dated: Clerk’s signature

 

 

 

 

Order

 

 

This lawyer is admitted pro hac vice.

 

Datcd:

 

 

United States District Judge

Case 2:18-cv-OO414 Document 5 Filed in TXSD on 11/13/18 Page 2 of 2

Appellate Division of the Supreme Court
of the State of New York

First Jndicial Department

I, Susanna Rojas, Clerk of the Appellate Division of
the Snpreine Conrt of the State of New York, First Jndicial
Departrnent, certify that

WAYNE RUSSELL GLAUBINGER
was duly licensed and admitted to practice as an Attorney and
Connsellor at Law in all the courts of the State of New Yorb on
June 18, 1984, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with
the administrative office of the conrts, and according to the records
of this court is in good standing as an attorney and counsellor at
law.

In Witness Whereof, I have hereunto set my
hand and affixed the seal of this court on

October 2, 2018

./~"’y //
<:; _
3103 _Z\WMM
c_,.' v

Clerk of the Court

